DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 and 20 in the reply filed on 05 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowase (US Pat. App. Pub. No. 2018/0182555).
With respect to claim 1, Kowase discloses a multilayer ceramic capacitor (see abstract) comprising: a ceramic body including a dielectric layer (see FIG. 2, element 11 and paragraph [0052]), and including a first surface and a second surface opposing each other, a third surface and a fourth surface connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface connected to the first surface to the fourth surface and opposing each other 
With respect to claim 2, Kowase discloses that a ratio of the number of pores per unit area in the second region to the number of pores per unit area in the first region is 0.8 or less.  See Examples 1-3, wherein the porosity of region 17a in each example is substantially lower than the porosity of region 17b.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kowase (US Pat. App. Pub. No. 2018/0182555) in view of Sakate et al. (US Pat. App. Pub. No. 2018/0261390).
With respect to claim 3, Kowase fails to teach that a content of magnesium (Mg) included in the second region is greater than a content of magnesium (Mg) included in the first region.
Sakate, on the other hand, teaches that a content of magnesium (Mg) included in the second region is greater than a content of magnesium (Mg) included in the first region.  See paragraph [0013], wherein the layer between the ceramic body and the outer side margin layer has a magnesium level higher than the outer side margin layer.  Such an arrangement results in good sinterability and a large capacitance.  See paragraph [0020].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kowase, as taught by Sakate, to provide good sinterability and large capacitance.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kowase (US Pat. App. Pub. No. 2018/0182555) in view of Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794).
With respect to claim 7, Kowase fails to explicitly teach that a thickness of the dielectric layer is 0.4 µm or less, and a thickness of each of the internal electrodes is 0.4 µm or less.
Yanagisawa, on the other hand, teaches that a thickness of the dielectric layer is 1.0 µm or less, and a thickness of each of the internal electrodes is 1.0 µm or less.  See paragraph [0019].  Such an arrangement results in the production of a capacitor having a desired size and capacitance, depending on the use of capacitor.  See paragraphs [0018] and [0019].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kowase, as taught by Yanagisawa, in order to produce a capacitor having a desired size and capacitance.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kowase (US Pat. App. Pub. No. 2018/0182555) in view of Fukunaga et al. (US Pat. App. Pub. No. 2015/0340155).
With respect to claim 8, Kowase fails to teach that a thickness of the first region is 12 µm or less, and a thickness of the second region is 3 µm or less.
Fukunaga, on the other hand, teaches that a thickness of the first region is 12 µm or less, and a thickness of the second region is 3 µm or less.  See paragraph [0039], noting an outer layer thickness 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kowase, as taught by Fukunaga, in order to produce a capacitor having increased reliability.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kowase (US Pat. App. Pub. No. 2018/0182555) in view of Mizuno et al. (US Pat. App. Pub. No. 2017/0243697).
With respect to claim 9, Kowase fails to teach that an average size of dielectric grains included in the first region is smaller than an average size of dielectric grains included in the second region.
Mizuno, on the other hand, teaches that an average size of dielectric grains included in the first region is smaller than an average size of dielectric grains included in the second region.  See FIG. 4, wherein layer 18 has a larger average grain size than layer 17.  Such an arrangement results in improved bonding between the side margins and the ceramic body.  See paragraph [0083].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kowase, as taught by Mizuno, in order to produce a capacitor having improved bonding between the side margins and the ceramic body.
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 20, the prior art fails to teach, or fairly suggest, the relative porosity of the respective cover layers, when taken in conjunction with the remaining limitations of claim 20.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites similar limitations to claim 20, and would be allowable in conjunction with the limitations of base claim 1.  Claims 5 and 6 are allowable by virtue of their dependency from claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848